UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------------------J(
PATRICIA CUMMINGS,

                                               Plaintiff,                                     Docket No.
                                                                                              19-cv-07723 (CM) (OTW)
                       -against-

THE CITY OF NEW YORK; NEW YORK CITY DEPARTMENT
OF EDUCATION; CITY OF NEW YORK OFFICE OF SPECIAL
INVESTIGATIONS; NYC MAYOR BILL de BLASIO; GIULIA COJ(;
COURTNEY WARE; BEN CHAPMAN; NEW YORK DAILY NEWS;
DR. ANDRE PERRY; THE HECHINGER REPORT a/k/a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA; LENARD LARRY
McKELVEY a/k/a CHARLAMAGNE THA GOD; WWPR-FM
(105.1 MHZ); iHEARTMEDIA; CLEAR CHANNEL
COMMUNICATIONS, INC.; NEW YORK STATE SENATOR,
KEVIN S. PARKER; COUNCILMAN, JUMAANE D. WILLIAMS;
COUNCILMAN, DANIEL DROMM; COALITION OF
EDUCATIONAL JUSTICE; ANGELMARTINEZ;
NATASHA CAPERS, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff
to designate any and all individuals, officers, members,
agents, servants, and/or employees of the
aforementioned agencies owing a duty of care to Plaintiff,
individually and jointly and severally,

                                               Defendants.
---------------------------------------------------------------------------------------J(

                       DECLARATION OF THOMAS F. LIOTTI IN OPPOSITION TO
                            DOE DEFENDANTS AND CITY DEFENDANTS'
                              MOTION TO DISMISS THE COMPLAINT


         THOMAS F. LIOTTI, ESQ., hereby declares pursuant to 29 U.S.C §1746:

         1.       I am the principal attorney with the Law Offices of Thomas F. Liotti, LLC, attorneys for the

 Plaintiff, PATRICIA CUMMINGS ("Plaintiff'), and I am admitted to practice in this Court. As such, I am

 fully familiar with the facts and circumstances of this matter.




                                                                                                                       1
       2.      I submit this Declaration together with the Plaintiff's Memorandum of Law in Opposition to

the Defendants DOE and City Defendants motion to dismiss the Complaint in its entirety and with prejudice;

and for such other and further relief as this Court deems to be just and proper.

       3.      I have attached hereto the following Exhibits, which are referenced in the accompanying

Memorandum of Law in Opposition:

   •   ExhibitA:       Plaintiff s rebuttal correspondence addressed to Community Superintendent Maribel
                       Torres-Hulla dated October 5, 2018;

   •   Exhibit B:      Plaintiffs Verified Complaint dated May 15, 2019;

   •   Exhibit C:      Opinion and Award of the American Arbitration Association dated June 19,2019.

        4.     The Plaintiff was a probationary New York City Public School Teacher at The William W.

Niles School - Middle School 118, Community School District 10, in Bronx County, New York. She seeks

damages related inter alia to the infliction of defamation, defamation per se, reverse discrimination, denial of

due process, severe emotional, psychological, and physical distress, loss of reputation, loss of income, and

expenses upon her, and the erroneous termination of her employment as a New York City school teacher.

        5.     As result of what was fallaciously reported concerning an alleged complaint made by a parent

of a student regarding a lesson taught by the Plaintiff in her social studies class on the Middle Passage, the

Plaintiff subsequently and unwillingly became the subject of a front page false accusations her of being a

"racist" and "making black students lie face down on the floor of her class, and asking them '[H]ow does it

feel to be a slave?" As a result, this fabricated and erroneous set of "facts" was picked up by the media

worldwide and transmitted to various news outlets and appeared online and in media all over the world.

        6.     The arguments proffered by the Plaintiff in the accompanying Memorandum of Law

sufficiently dispute the Defendants DOE and City Defendants unsophisticated attempt to argue that the

complaint should be dismissed.




                                                                                                               2
      7.      Based on the foregoing the relief requested by the News Defendants should be denied in its

entirety; and such other and further relief should be granted to the Plaintiff, as to this Court may seem just

and proper.

      I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: Garden City, New York


                                                     4rn1A'~
       September 27, 2019

                                                         ROMAS F. LI TTl (TL4471)




                                                                                                             3
